Citation Nr: 0524521	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  02-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from December 1952 to 
October 1954, and from February 1957 to February 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
bilateral hearing loss,  evaluated as 40 percent disabling.  
The veteran appealed, and in September 2004, the RO increased 
the veteran's rating to 60 percent.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Prior to February 11, 2004, the veteran has no worse than 
level VII hearing in his left ear, and level VII hearing in 
his right ear.  

2.  As of February 11, 2004, the veteran has no worse than 
level IX hearing in his left ear, and level IX hearing in his 
right ear.  


CONCLUSIONS OF LAW

1.  Prior to February 11, 2004, the criteria for a rating in 
excess of 40 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155, 1160 (West 2002); 38 C.F.R. §§ 
3.385, 4.85, 4.86, Diagnostic Code 6100 (2004).

2.  As of February 11, 2004, the criteria for a rating in 
excess of 60 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. § 1155, 1160 (West 2002); 38 C.F.R. §§ 
3.385, 4.85, 4.86, Diagnostic Code 6100 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran argues that an increased rating is warranted.  

The veteran's discharge (DD Form 214) indicates that he 
served with an artillery unit, and that he served in the 
Republic of Korea during the Korean War.  The veteran's 
service medical records include an October 1954 separation 
examination report which notes mild hearing loss, and 
deafness, of the left ear.  A November 1958 report that 
contains an impression of perceptive hearing loss secondary 
to noise trauma.  See 38 C.F.R. § 4.1.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA' s Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

To evaluate the degree of disability from bilateral defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from level I for essentially normal acuity through 
level XI for profound deafness.  38 U.S.C.A. § 1160(a); 38 
C.F.R. §§ 4.85, 487, Codes 6100 to 6110.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level, as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per 
second).  The schedule allows for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.  

Under 38 C.F.R. § 4.86 for evaluating exceptional patterns of 
hearing impairment.

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

38 C.F.R. § 4.86.

In March 1995, the RO granted service connection for 
bilateral hearing loss, evaluated as 40 percent disabling.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  On April 6, 2001, the 
veteran filed a claim for an increased rating for his 
service-connected bilateral hearing loss.  In September 2001, 
the RO denied the claim.  The veteran appealed, and in 
September 2004, the RO increased the disability rating from 
40 percent to 60 percent, with an effective date of February 
11, 2004 for the 60 percent rating.  Given the foregoing, the 
issue is whether the criteria for a rating in excess of 40 
percent have been met prior to February 11, 2004, and whether 
the criteria for a rating in excess of 60 percent have been 
met as of February 11, 2004.  




A.  Prior to February 11, 2004

An audiological examination report from the Alpha Hearing and 
Balance Centers, dated in June 2001, notes that the veteran 
reported having difficulty hearing people with high-pitched 
voices, as well as dizziness and ear infections.  He reported 
receiving hearing aids from VA in 1968.  The report notes 
that the veteran had mild hearing loss at 500 Hz and 1,000 
Hz, dropping to a severe/profound loss from 2,000 to 4,000 
bilaterally.  The diagnosis was hearing loss with tinnitus.  
The report contains audiometric findings that revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
80
90
95
LEFT
N/A
35
75
85
95

These results show an average decibel loss of 75 in the right 
ear and 73 in the left ear.  Speech recognition ability was 
60 percent, bilaterally.  

VA outpatient treatment reports, dated between 2000 and 2001, 
show treatment for a wide variety of symptoms that are not 
relevant to the issue on appeal, as well as some treatment 
for hearing loss, to include hearing aid management.  See 
e.g. April 2001 progress note.  

The June 2001 results show that the veteran's hearing in both 
the right and the left ear is consistent with level VII 
hearing.  See 38 C.F.R. § 4.85.  As such, a rating in excess 
of 40 percent is not warranted.  Id., Tables VI and VII.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim is denied.  



B.  As of February 11, 2004

The only relevant evidence are reports associated with a VA 
audio examination, dated in February 2004.  These reports 
indicate that the audiological examination was performed on 
February 11, 2004, and that the veteran had suffered a stroke 
a 
few months before.  The audiometric findings revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
85
105
105+
LEFT
N/A
55
95
105+
105+

These results show an average decibel loss of 86.25 in the 
right ear and 90 in the left ear.  Speech recognition ability 
was not recorded "due to the veteran's inability to respond 
appropriately to speech stimuli, secondary to his language 
problems."  The reports note that the veteran became upset 
when the "BC headband" was placed on his head and stopped 
responding," and recommended rating on puretones only.  
However, another report notes that speech recognition ability 
was 48 percent, bilaterally.  The reports note moderate to 
severe hearing impairment, bilaterally.

The February 2004 results show that the veteran's hearing in 
the both the right and the left ear is consistent with level 
IX hearing when the speech recognition ability scores are 
applied.  If only the recorded puretone findings are 
considered under Table VIa as suggested by one examiner, the 
result is a numeric designation of VIII in both ears.  This 
would result in a 50 percent evaluation for the bilateral 
hearing loss.  See 38 C.F.R. § 4.85.  Using the recorded 
speech recognition scores results in the higher rating of 60 
percent and is appropriate.  A rating in excess of 60 percent 
is not warranted prior to February 11, 2004.  Id., Tables VI 
and VII.  As noted, application of 38 C.F.R. § 4.86(a) to the 
test results would not result in a higher rating.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim must be denied.  

C. Conclusion

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran notice letters in January 
and March of 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statement of the case 
(SSOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all evidence 
that he desired VA to attempt to obtain.  

Compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004).  In this case, the VCAA notification letters were 
sent to the veteran after the RO's April 2001 rating decision 
that is the basis for this appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons and 
the reasons discussed below, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran has also been 
afforded VA examinations.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Prior to February 11, 2004, a rating in excess of 40 percent 
for bilateral hearing loss is denied.  As of February 11, 
2004, a rating in excess of 60 percent for bilateral hearing 
loss is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


